DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants argue that Jorgovanovic fails to teach the claims as presented.  Applicants’ arguments are persuasive, but are moot based on the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21-25, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (PGPUB 2019/0013019) in view of Patterson et al. (USPN 8,588,849), hereinafter reference as Patterson and in further view of Faaborg (PGPUB 2015/0370531).

Regarding claim 1, Lawrence discloses a method comprising:

receiving an audio input via one or more microphones of a playback device (figure 3, element 148); 
detecting, via a first activation-word detector of the playback device, the first activation word in the audio input (Alexa, what is the weather in Bangalore; figure 1 with p. 0010-0011, 0013, 0017); 
after detecting the first activation word, transmitting, via the playback device, a voice utterance of the audio input to one or more remote computing devices (cloud devices) associated with the first VAS (p. 0010-0011, 0013, 0017); 
receiving, from the one or more remote computing devices associated with the first VAS, first content to be played back via the playback device (p. 0010-0011, 0013, 0017); 
receiving, from one or more remote computing device associated with a second VAS different from the first VAS, second content to be played back via the playback device (Hey Cortana take photo and post on Facebook; figure 1 with p. 0010-0011, 0013, 0017); and
arbitrating between the first content and the second content, the arbitration based at least in part on the particular VAS associated with the first content and the second content (take a photo, lower the temperature, etc.; fig. 1 with p. 0013-0016), but does resuming playback.
Patterson discloses a method comprising:

after detecting the first activation word, suppressing monitoring the audio input for the second activation word (media data paused when receiving an interrupt request and resume playback of previous data; abstract with column 2, line 40 – column 3, line 30, column 4, line 36-51), 
to allow the user to resume playback from current position.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to seamlessly switch applications and enhance user experience.  
Lawrence in view of Patterson discloses the method as described above, but does not specifically teach after resuming playback of the first content, resuming monitoring the audio input for at least the second activation word.
Faaborg discloses a method comprising:
after resuming playback of the first content, resuming monitoring the audio input for at least the second activation word (once a particular device is designated based on a wake word, the other devices may temporarily cease to monitor and resume later; p. 0012-0014, 0034, 00778, 0093), to avoid parallel processing.

In addition, Faaborg discloses arbitrating between the first content and the second content, the arbitration based at least in part on the particular VAS associated with the first content and the second content (arbitrate between words; p. 0027, 0087, 0095), respectively and 
Regarding claim 21, it is interpreted and rejected for similar reasons as set forth above.  In addition, Faaborg discloses a method wherein suppressing monitoring audio input for the second activation word comprises powering down a second activation-word detector to a low-power or no-power state (conserving power; p. 0036-0037, 0061).
Regarding claim 22, it is interpreted and rejected for similar reasons as set forth above, Faaborg discloses a method further comprising suppressing monitoring audio input for the second activation word associated with the second VAS while a user is interacting with the first VAS (p. 0012-0014, 0034, 00778, 0093).
Regarding claim 23, it is interpreted and rejected for similar reasons as set forth above.  In addition, Patterson discloses a method wherein the arbitrating is based at least on a characteristic of at least one of the first and second contents (abstract with col. 2, lines 31-50, col. 3, line 9 – column 4, line 35 and col. 8, line 54 – column 9, line 27).  
Regarding claim 24, it is interpreted and rejected for similar reasons as set forth above.  In addition, Faaborg discloses a method wherein the characteristics of the first and second contents considered in the arbitrating step comprises at least one of: 
the first content comprises a text-to-speech output (text to speech; p. 0019); or 
the second content comprises at least one of: 
an alarm, a user broadcast, or a text-to-speech output (alarm; p. 0050, 0078).  
Regarding claim 25, it is interpreted and rejected for similar reasons as set forth above.  In addition, Patterson discloses a method wherein it is determined to play back 
canceling playback of the second content or delaying playback of the second content (pause playback; abstract with col. 2, lines 31-50, col. 3, line 9 – column 4, line 35 and col. 8, line 54 – column 9, line 27).  
Regarding claim 27, it is interpreted and rejected for similar reasons as set forth above.  In addition, Faaborg discloses a method further comprising determining to suppress the first content and to play back the second content when the first and second content have the same category of content (p. 0012-0014, 0034, 00778, 0093).  
Regarding claim 29, Lawrence discloses a method wherein suppressing playback of the first content comprises at least one of: 
canceling playback of the first content (a playback supersedes another; paragraph 0087); 
delaying playback of the first content; 
ducking the first content while playing back the second content; or 
interrupting the first content while playing back the second content.  In addition, Patterson discloses interrupting and pausing media while playing second content (abstract with col. 2, lines 31-50, col. 3, line 9 – column 4, line 35 and col. 8, line 54 – column 9, line 27).
Regarding claim 30, Lawrence discloses a tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a playback device to perform the method of claim 1 (p. 0024, 0037).  In addition, Patterson discloses a tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors to cause a playback device to perform the method of claim 1 (col. 9, line 35 – col. 35).
Regarding claim 31, Lawrence discloses a playback device, comprising: 
one or more processors (p. 0024; 

one or more speakers (p. 0008); and 
the tangible, non-transitory, computer-readable medium of claim 30 (p. 0024, 0037).
In addition, Patterson discloses a device comprising:
one or more processors (col. 6, lines 17-32); 
one or more microphones (col. 5, lines 22-27); 
one or more speakers (col. 5, lines 22-27); and 
the tangible, non-transitory, computer-readable medium of claim 30 (col. 9, line 35 – col. 35).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence in view of Patterson and Faaborg and in further view of Torok et al. (PGPUB 2018/0233137), hereinafter referenced as Torok.

Regarding claim 28, Lawrence in view of Patterson disclose a method as described above, but does not specifically teach a method further comprising determining to suppress the first content and to play back the second content when the second content is one of a timer or an alarm.  
Torok discloses a method further comprising determining to suppress the first content and to play back the second content when the second content is one of a timer or an alarm (timer started in response to stopping the output of the audio; p. 0027, 0154-0160), to provide a convenient way of communicating with a device.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657